RULEY, JUDGE:
On April 6, 1977, the claimant’s automobile was damaged when it struck a loose piece of blacktop on New Hope Road near Elkview, West Virginia. The claimant alleges that the respondent was negligent and asks for damages in the sum of $358.04.
The State is neither an insurer nor a guarantor of its roads. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). The initial requirement to establish negligence in this case would be proof that the respondent either knew or, in the exercise of ordinary care, should have known about the defect in the road. See Frazier v. Department of Highways, 9 Ct. Cl. 171 (1972) and Jones v. Department of Highways, 9 Ct. Cl. 117 (1972). The sum of the testimony in this case revealed that the respondent occasionally blacktopped the road in question and that the road, at the place where the accident occurred, was in “pretty good” condition. This Court cannot conclude from that evidence that even the initial requirement of proof was met. Accordingly, the claim must be denied.
Claim disallowed.